The motion to recommit for the purpose of stating the evidence was properly denied. The referee's report should state facts, and not the evidence on which they are found. Equity watches with jealous care every attempt to deal with persons of unsound mind, and when from the nature of the transaction there is not evidence of entire good faith, or the undertaking is not seen to be just in itself, or for their benefit, it is set aside, or made subservient to their just rights and interests. 1 Sto. Eq. Jur., s. 228. Equity, also, on grounds of public policy, often acts, in cases of confidential or fiduciary relations between the parties, as a protection against the effects of overweening confidence, self-delusion, and the infirmities of hasty and precipitate judgment, even if no intermixture of deceit, imposition, overreaching, unconscionable advantage, or other mark of direct and positive fraud exists (1 Sto. Eq. Jur., ss. 307, 308); for instance, such relations as are found between parent and child, or brothers and sisters. Sto. Eq. Jur. (11th ed.), ss. 309, 309 a, 309 b; Todd v. Grove, 33 Md. 188; Kerr Fr. 193. The same doctrine has been applied to persons of weak understanding though not non compos strictly, yet unable to guard themselves against imposition, or to resist importunity or undue influence. 1 Sto. Eq. Jur. ss. 234, 234 a; Shaw v. Dixon, 6 Bush. (Ky.) 644; Lavette v. Sage, 29 Conn. 577.
However this may be, when confidential relations, imbecility of mind, old age, and an unconscionable transaction come together, not by the voluntary act of the plaintiff, but by the overpowering force of the stronger mind of his brother, impelled by the threats and contrivance of the defendant, for his advantage and to the injury of the plaintiff, it does not require the citation of authorities to hold that such a transaction should be annulled in all its parts. *Page 335 
Every person is to be deemed of unsound mind who has lost his memory and understanding by old age, sickness, or any mental infirmity that renders him incapable of transacting his business and of managing his property. Dennett v. Dennett, 14 N.H. 531, 537; In re James Barker, 2 Johns. Ch. 232; Converse v. Converse, 21 Vt. 168.
The relations existing between Jeremiah and the plaintiff were those of confidence and trust. Jeremiah had always managed his property and received its avails for him, as his brother and trustee by consent. The defendant must have known this when he was procuring Jeremiah to pay him the wood-money of the plaintiff, and received it charged with the trust, and is liable to account for it. Such a decree as equity requires will be rendered for the plaintiff at the trial term.
Case discharged.
CARPENTER J., did not sit: the others concurred.